Per Curiam.
— Defendants in the superior court appeal from a judgment adjudicating the existence of a road over their property and enjoining its obstruction.
The findings of fact are that the road in question existed continuously since 1918 or earlier; that for the full period of the statute it was used by the plaintiff and his predecessors and by the public; and that such use of the road
“ . . . has been open, notorious, continuous, and uninterrupted, and over a uniform route, namely over the same well defined and recognizable road, and adverse to all the defendants and to all their predecessors in ownership . . . ”
There is no assignment of error to this finding of fact, which, therefore, is an accepted verity. The assignments of error are:
“1. The evidence is insufficient to prove the establishment of the road as a public highway.
“2. The evidence shows that the use of the road was permissive only.
“3. The Court erred in granting judgment for plaintiff.
“4. The Court erred in denying the motion for a new trial.
“5. The Court erred in not dismissing the action.
“6. The Court erred in not considering the equities of the situation.”
Such are not assignments of error, but are invitations to search the record to see if error can be found. Scroggin v. Worthy, 51 Wn. (2d) 119, 316 P. (2d) 480; Koster v. Wingard, 50 Wn. (2d) 855, 314 P. (2d) 928. This we will not do.
The findings support the judgment, which is affirmed.